In a proceeding to invalidate petitions designating Carol Ann Slattery as a candidate in the Republican Party primary election to be held on September 8, 1977 for the public office of Council Member, Town of Babylon, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 10, 1977, which, after a hearing, denied the application. Judgment reversed, on the law, without costs or disbursements, application granted, and the board of elections is directed to remove the name of Carol Ann Slattery from the appropriate ballot (see Matter of Gallagher v McNab, 59 AD2d 569). Gulotta, P. J., Damiani, Shapiro, Mollen and O’Con-nor, JJ., concur.